[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:  $9,500.00
                         Non-economic:      None ___________ Total:  $9,500.00
          Percentage of Negligence of: Plaintiff:      None
                            Defendant:      100% __________ Total:      100%
Judgment may enter for the plaintiff and against the defendant, Tom Sargus, in the sum of $9,500.00, together with court costs of $244.20.
Kremski, J.T.R.